Mr. Justice Mulkey, dissenting: I do not think all the facts affecting the merits of this case are fully presented by the opinion of the majority of the court, or by the statement which precedes it, and I am clearly of opinion, when all the facts are carefully considered, the decree of the circuit court, in so far as it affects the parties before this court, was fully warranted, and that it should therefore have been approved by the Appellate Court, and that the Appellate Court erred in not doing so. Walker and Scholfield, JJ., also dissent.